  Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 1 of 25

                                     EXHIBIT B

                               Aransas Princess Roof




                                    Report of Findings
                                        March 1, 2019
Prepared for:                              Prepared by:
                                           Krismer Consulting
THE SNAPKA LAW FIRM
                                           517 Ronson Drive
606 N. Carancahua St., Suite 1511
                                           Corpus Christi, Texas 78412
Corpus Christi, Texas 78401

Attn: William Chriss


                                           Mike Krismer, CIEC
                                           Certified Indoor Environmental Consultant™
                                           Board-awarded by the American Indoor Air Quality Council™


                                           TX Mold Assessment Consultant
                                           Texas License #MAC0139
                                           Expiration Date 12/05/2020




                                           Alonzo Garza
                                           Baldwin Roofing
                                           642 Omaha Drive
                                           Corpus Christi, Texas 78469
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 2 of 25
Aransas Princess Roof                                                                   March 1, 2019


Introduction
Krismer Consulting has reviewed documents relating to the roof at the Aransas Princess generated by
both the owners and Landmark Insurance. Documents reviewed include Landmark production Bates
Stamp 000001 – Landmark 004591, and the entire Aransas Princess file including invoices reports and
photographs. Evaluation of the roof was performed by both Mike Krismer with Krismer Consulting and
Alonzo Garza with Baldwin Roofing. Both Mike Krismer and Alonzo Garza sign this report.

Findings
Roofing contractors working for Aransas Princess have informed Mr. Bob Adcock, the Property Manager
that the PVC membrane had lifted and that water is trapped under the PVC (Duro-Last) roofing system.

EBERL Claim Service (ERBL), working for Texas Windstorm Insurance Association (TWIA) estimated
$173,186.92 for the roof including 104 squares or 10,400 square feet of the roof membrane. The EBERL
report addresses the existing roof as a TPO fully adhered system which it is not. It is a PVC mechanically
attached system.

Engle Martin & Associates (EM) adjusting the claim for Landmark hired ENVISTA Forensics (ENVISTA)
who generated a report on 12-21-2017 stating only 250 square feet of roof required replacement.
ENVISTA also refers to the roof as a TPO roof and offers no opinion about attachment.

On 5-27-2019 EVISTA generated a supplemental report stating 4,750 square feet of roof required
replacement.

On 6-5-2018 JS Held (Held) submitted a final estimate that included replacing 10,400 square feet of TPO
roof. The Held TPO roof estimate (Landmark 003800) is an exact duplicate of the EBERL estimate
(Landmark 001918) except for the unit cost to stain the security fence on the roof. The Held estimate
also falsely observes the roof to be a TPO fully adhered system.

On 9-21-2018 Landmark sent Unified Building Services (UBS) to inspect the roof. Mr. Bob Adcock was
with the inspectors all day, below is an e-mail from Bob to Randy L. Wright and Greg Duke (Board
Members) describing observations.


        From: Bob Adcock - Aransas Princess Manager
        Sent: Monday, September 24, 2018 10:30 AM
        To: Randy L. Wright; Craig Duke
        Subject: Roof Inspection 9-21-18

        Randy and Craig,
        Attached are photos of roof area’s which are from the Landmark inspection on 9/21/18.
        John Aleksic and Clark Elerson with Unified Building Sciences spent the 21st on the roof.
        They took 7 core samples.
        2 on each roof except the “A” side (06 stack), which they only took one core sample.
        The marking you see in orange and black marker are area’s they found water under roof.
        Core samples were between 10” and 3” of roofing material.
        Water was discovered on all four roof areas.

2|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 3 of 25
Aransas Princess Roof                                                                March 1, 2019



       They also checked railings from 4:30pm till 7:30 pm on Thursday 9/20/18, and for a few hours
       on Friday morning.

       Let me know if you have any questions or need any further information.

       Thank you,

       Bob Adcock
       Property Manager
       Aransas Princess Condominium
       720 Beach Access Road 1A
       Port Aransas, TX 78373
       361-749-5118

The diagram below shows the roof core locations taken by UBS.




3|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 4 of 25
Aransas Princess Roof                                                                 March 1, 2019



Photographs taken by Mr. Adcock shows UBS using a
Tramex Roof Wall Scanner to locate areas of moisture.
The photograph to the right shows the meter used to
measure over stack 13 -14, note the meter is pegged
documenting wet conditions under the PVC membrane.

The photos below document that over stack 5 – 6 UBS
utilized marker paint to define areas of high moisture.
According to Mr. Adcock, this was the only area they
used spray paint on the roof, on other areas of the roof,
a black marker was used.




Review of the Landmark file failed to find a report from UBS concerning its inspection of Aransas
Princess on 9-20-2019. From a review of photos taken by Mr. Adcock and his observations of their
investigation UBS found water under the PVC roof membrane as observed by roofing contractors
consulted by Aransas Princess.




4|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 5 of 25
Aransas Princess Roof                                                                 March 1, 2019


On 2-25-2019, Baldwin roofing opened the roof at six locations. The image below documents the 6
locations openings were made. Openings by Baldwin were made at locations away from those taken by
UBS except for Location 1. Locations 1,3,4,5, and 6 were taken at fastener locations to check for
moisture and uplift; Location 2 was not. During our investigation, we also observed broken polymer
insulation plates (plate).




The table to the right summarizes the results of our   Location    Water     Uplift          Plate
                                                                  Present   Evident         Broken
investigation. The roofing system consists of an
                                                          1         Yes       Yes             No
overlay Duro-Last PCV roof, mechanically attached to
                                                          2         Yes       N/A            N/A
the concrete deck with nails and polymer insulation
                                                          3         Yes       Yes             Yes
plates. With nails attaching the PVC membrane to the
                                                          4         No        Yes             No
concrete deck if water gets under the PVC membrane
                                                          5         Yes       Yes             Yes
it has a path through the old modified bitumen
                                                          6         Yes       Yes             Yes
membrane at every fastener location.



5|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 6 of 25
Aransas Princess Roof                                                                 March 1, 2019


After Hurricane Harvey substantial patching on the PVC membrane was required. Additionally, not all
tears or cuts in the PVC membrane were identified right away, allowing more water under the PVC
membrane.

The photos below are of Location 1, taken at a plate location; liquid water was present under the PVC
membrane as evidenced in the photos below and the rust on the nail head. The PVC membrane was laid
over the modified bitumen membrane over a Duro-Guard® EPS Fan-Fold (fan-fold). The upper right
photo also shows we were able to run a knife under the plate to the nail. When installed this would not
be possible because these plates are spiked on the bottom and secured snug to the fan-fold. The
evidence that a knife can pass between the substrate and the plate is evidence of uplift. The photo at
the bottom of the page shows the spikes on the bottom of the plate.




6|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 7 of 25
Aransas Princess Roof                                                                  March 1, 2019


The photos below are from Location 2. The PVC was removed, and the fan-fold was removed as was the
modified bitumen cap sheet. The cap sheet was damp to the touch, see the photo the right below.




The photos below are from Location 3. The nail had lifted off the plate and was rusted. See the photo to
the left below. A knife was easily slid between the plate and the membrane. See the photo in the
middle. Water was observed under the PVC membrane. See the photo to the right. The photo at the
bottom of the page shows the bottom of the plate. Note the plate is split.




7|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 8 of 25
Aransas Princess Roof                                                                March 1, 2019


The photo to the right is from
Location 4. This was the only
location where water was not
observed. However, evidence
of uplift was present.




The photo to the right is from
Location 5. Water was
present, note rust and water
on the plate. Additionally, the
plate was broken.




The photos below are from Location 6. Water was present, note rust and water on the plate. See the
photos to the left and the middle. The plate was also broken and lifted off the fan-fold.




8|Page
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 9 of 25
Aransas Princess Roof                                                             March 1, 2019


CMU Parapet Walls

Examination of CMU parapet walls documented water resistive finishes were damaged by wind-driven
debris. The photos below document chips and damage to CMU walls from wind-driven debris which
damaged painted surfaces and exposed the CMU block to water during rain events. This damage is
allowing water to penetrate CMU walls and find its way behind roof flashing and under the roofing
membrane.




9|Page
   Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 10 of 25
Aransas Princess Roof                                                                      March 1, 2019


Opinions

It is our opinion that our investigation is consistent with both water under the PVC membrane and uplift
of the PVC membrane as a result of Hurricane Harvey.

It is our opinion that water entered under the PVC membrane through openings created by Hurricane
Harvey. Openings included;

        1) Tears and rips in the PVC membrane caused by wind-driven debris.
        2) Flashing and parapet caps tore from the building by both wind and wind-driven debris.
        3) Damage to CMU parapet walls, caused by wind-driven debris, which resulted in pathways
           for water into and behind flashing systems.

It is our opinion evidence of uplift of the PVC membrane exist across the roof assembly.

It's our opinion that the replacement of the existing PCV roof, modified bitumen roof, and insulation
down to the concrete deck is required as a result of Hurricane Harvey.

It is the opinion of Mike Krismer that the Landmark and TWIA failed to perform the required evaluation
of the PVC roof system and associated assemblies before estimating the roof damage.

The attached Exhibit I is an estimate by Baldwin Roofing for the replacement of the roof. It is the opinion
of Alonzo Garza the scope of work and cost is both reasonable and necessary.

Conclusion
It is important to note that Krismer Consulting has a complete file showing all photos and documents
reviewed. Not all documents are referenced in this report. Krismer Consulting’s complete file should be
considered part and parcel of this report. The opinions and/or comments expressed in this report are
based on but are not limited to, information reviewed, available construction documents, experience,
and any referenced literature. We reserve the right to revise, supplement, and otherwise amend this
report as further information and evidence may be made known. As such this is not a final report as
damage from Hurricane Harvey is continuing and ongoing.

END OF REPORT



See attached;

Exhibit I Baldwin Estimate

CV of Mike Krismer and List of Cases

CV of Alonzo Garza and List of Cases




10 | P a g e
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 11 of 25




                Exhibit I
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 12 of 25
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 13 of 25
        Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 14 of 25



                                                        517 Ronson Drive              Phone 361-548-6462
                                                        Corpus Christi, Texas 78412

                                                                                      E-mail: mtkrismer@hotmail.com




         Mike Krismer, CIEC
                   Over 25 years of experience in structural repair and building renovation of both residential
Summary of          and commercial buildings. Primary focus has been water damage as it relates to the
qualifications      building envelope and structure.
                   Inspected and/or investigated over 3000 residential structures for water damage and/or
                    structural problems.
                   Inspected and/or tested over 1000 homes for plumbing related problems.
                   Performed environmental assessments of structures with Indoor Air Quality and/or
                    mold/fungi related problems.
                   Served as a testifying expert in trial, deposition, arbitration and/or mediation, in over 500-
                    water damage related claims.
                   Extensive experience in the identification of building defects including water damage,
                    mold/fungi and methods of repair.
                   Extensive experience in performing forensic investigations to determine the causes of
                    foundation movement and water damage in residential and commercial structures.
                    Including, soil samples, elevations, and plumbing investigations, crawl space inspections,
                    environmental assessments, HVAC related problems and water intrusion issues.
                   Extensive experience in the methods of repair for foundation failures; has consulted with
                    architects, engineers, municipalities and others in the design ideas to restore foundations
                    and structures to an acceptable structural condition.
                   Council-certified Indoor Environmental Consultant with a working knowledge of Indoor Air
                    Quality issues and the building envelope.
                   Texas licensed Mold Assessment Consultant supervised and/or authored remediation
                    plans for homes and commercial buildings contaminated with mold.
                   HERS Certified Rater experience rating homes.
                   Blower door testing.

Education         1970 – 1972             Mankato State University, Mankato, Minnesota
and                Science Major
Certifications    1972 - 1976    University of Texas, Austin, Texas
                   Science Major

                  CIEC - Council-certified Indoor Environmental Consultant™
                  Board-awarded by the American Council for Accredited Certification
                  Texas Department of State Health Services
                  Mold Assessment Consultant - License Number MAC0139 – Expires 12/05/2020
                  Past - HERS Certified Rater
                  Certified RESNET Green Rater
        Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 15 of 25




Professional      2014 – Present             BDIR Services
experience         Third party verification of building enclosures for energy code compliance.
                   Blower Door testing and evaluation of existing structures.

                  1994 – Present             Krismer Consulting, Corpus Christi, Texas
                   Forensic investigations into water damage and structural problems.
                   Indoor air quality issues.
                   Environmental assessments.
                   Mold remediation protocols and supervision.
                   HERS Certified Rater

                  1991 - 2000               Leak Locators, Corpus Christi, Texas
                   Identification of plumbing problems and location of leaks in both commercial and
                    residential buildings. Consulting services.

                  1988 - 1994              Krismer Foundation Repair, Corpus Christi, Texas
                   All phases of structural repair, including commercial, residential, pier and beam and slab
                    structures.
                   Consulting services, including scope of damages from water damage claims.

                  1982 - 1988              South Texas Foundation Repair, Corpus Christi, Texas
                   All phases of structural repair, including commercial, residential, pier and beam and slab
                    structures.

                  1979 - 1984            Krismer Construction, Corpus Christi, Texas
                   Specialized in conversion of residential and multi-dwelling structures into commercial
                    property.
Professional
affiliations

                  ASHRAE & Indoor Air Quality Association - American Society of Heating,
                  Refrigeration and Air-Conditioning Engineers
                  ICC – International Code Council
                  Air Barrier Association


Publications

                  H.W. Holder, Michael Larranaga, Patrick Smith, Edgar A. Stacy, Mike Krismer;
                  “Calculating Dew-Point Design for DOAS,”ASHRAE Journal, December 2015.
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 16 of 25



List of Cases:          Mike Krismer has testified (by deposition or trial testimony) in the
                        following cases within the last 4 years (or thereabouts):

                 Cause No:            11-11-26973-MCVAJA 35th Judicial District Maverick County,
                                      Texas
                 Style of Case:       Maverick Lodging, Inc v. American Hallmark Insurance of
                                      Texas, Effective Claims Management Inc. Shield of Texas Claim
                                      Service, Unc. And Justin Shields

                 Cause No:            2012-29794 in the 18th Judicial District Court, Harris County,
                                      Texas
                 Style of Case:       Kenneth and Christina Bohannon v. KB Home Lone Star, Inc.

                 Cause No:            2009-06-3504-C in the 197th Judicial District Court of Cameron
                                      County, Texas
                 Style of Case:       Beldon Roofing Company v. Sunchase IV Homeowners
                                      Association, Inc.

                 Cause No:            22012- 47654 in the 190th District Court of Harris County, Texas
                 Style of Case:       GPM Houston Properties, LTD., et al v. Fireman’s Fund
                                      Insurance Company

                 Cause No:            C-2489-11-E in the 275th District Court of Hidalgo County,
                                      Texas
                 Style of Case:       La Joya Independent School District RE: Enrique Camarena
                                      School Elementary v. Joe Williamson Construction Company,
                                      Inc.

                 Cause No:            2011-CI-01801 in the 57th District Court, Bexar County, Texas
                 Style of Case:       Barcelona Lofts, LLC v. Urban Concrete Contractors, Ltd.
                                      Association, Inc.

                 Cause No:            C-2489-11-E2 in the 275th District Court of Hidalgo County,
                                      Texas
                 Style of Case:       La Joya Independent School District RE: Seguin Elementary
                                      School v. Joe Williamson Construction Company, Inc.

                 Cause No:            C-2012-CI-03973 in the 332nd Judicial District Court of Hidalgo
                                      County, Texas
                 Style of Case:       La Joya Independent School District RE: Paredes Schools vs.
                                      Descon Construction, L.P.

                 Cause No:            C-248-11-F in the 225th District Court of Bexar County, Texas
                 Style of Case:       Gerardo Zavala, MD v. Texas Farmers Insurance Company and
                                      Mike Gardner

                 Cause No:            C-2488-12-B 93rd Judicial District Court of Hidalgo County



Krismer                                   List of Cases                                   Page 1
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 17 of 25



             Style of Case:   Pharr-San Juan-Alamo Independent School District, Dr. William
                              Long Elementary School vs. LANDMARK ORGANIZATION,
                              L.P. TAG INTERNATIONAL, L.L.P.; LUIS CRUZ
                              ARCHITECTS, INC.; R. GUTIERREZ ENGINEERING
                              CORPORATION; HINOJOSA ENGINEERING, INC.; HALFF
                              ASSOCIATES, INC.; AL CARDENAS MASONRY, INC.; CTO,
                              INC.; EL JARDIN LANDSCAPING AND SPRINKLERS CO.;
                              ARC-AIR MECHANICAL, L.L.C.; GIGNAC PROPERTIES
                              MANAGEMENT, L.L.C. SHW GROUP, L.L.P.; F/K/A SHW
                              GROUP, INC. D/B/A GIGNAC/SHW GROUP, INC.; EBERLE
                              MATERIALS INC.; SECHRIST-HALL COMPANY VELASCO
                              CONSTRUCTION, INC.; BOWMAN DISTRIBUTING
                              COMPANY, INC.; AND RAMOS GLASS SERVICE

             Cause No:        2012DCV07270 - 384th Judicial District Court of El Paso County
             Style of Case:   Bond Memorial United Methodist Church, et al., and The Town
                              of Clint, Texas vs Red Cliff, Inc. et al.

             Cause No:        DC-12-352 - 229th Judicial District Court of Duval County
             Style of Case:   Freer Independent School District vs Fulton
                              Construction/Coastcon Corp, a Joint Venture, et al

             Cause No:        DC-10-417 – 381st Judicial District Court of Starr County
             Style of Case:   Roma Independent School District vs Ewing Construction
                              Company, Inc et al. and Rike Ogden Figueroa Allex Architects,
                              Inc. et al

             Cause No:        DC-14-46 - 229th Judicial District Court of Starr County
             Style of Case:   Rio Grande City Consolidated Independent School District vs
                              Descon Construction, L.P.

             Cause No:        C-2486-12-B 93rd Judicial District Court of Hidalgo County

             Style of Case:   Pharr-San Juan-Alamo Independent School District, Augusto
                              Guerra Elementary School vs. Landmark Organization, LP. ET
                              AL

             Cause No:        2012-CI-14254 73rd Judicial District Court of Bexar County
             Style of Case:   Harlandale Independent School District v. Trane America LLC,
                              American Standard, Inc, dba The Trane Company

             Cause No:        2013-CCV-61926-1 County Court at Law #1 Nueces County,
                              Texas
             Style of Case:   William A. Gregorcyk and Glemda R. Gregorcyk vs. Dennie L.
                              Gunter individually and d.b.a. Cottonwood Creek and/or d/b/a
                              C.W.C. Enterprise; and Contractor’s Glass Products, Inc.




Krismer                           List of Cases                                 Page 2
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 18 of 25



             Cause No:        2014-DCL-01790-A District Court of Cameron County, Texas
                              107th Judicial District
             Style of Case:   The Catholic Diocese of Brownsville / St Pius X Catholic Church
                              vs. DK III Hornback R.F.D., Inc.

             Cause No:        Arbitration Proceeding Before American Arbitration Association
                              Case No. 01 15 0004 7068
             Style of Case:   Alice ISD, vs. Don Krueger Construction Co., Et AL

             Cause No:        C-3146-12-F District Court of 332nd Judicial District Hidalgo
                              County, Texas
             Style of Case:   La Joya Independent School District RE: Saenz School vs.
                              Descon Construction, L.P.

             Cause No:        2014-DLC-04719-B District Court of Cameron County, Texas
                              138th Judicial District
             Style of Case:   Jane Lagerstrom and Robert John Lagerstrom, Jr. v. Mike
                              Richardson and Elizabeth Richardson,

             Cause No:        C-3148-12-F District Court of 332nd Judicial District Hidalgo
                              County, Texas
             Style of Case:   La Joya Independent School District RE: Clinton Elementary
                              School vs. Descon Construction, L.P.

             Cause No:        C-2489-11-E-1 District Court 275th Judicial District Hidalgo
                              County, Texas
             Style of Case:   La Joya Independent School District (Corina Pena Elementary
                              School vs. Joe Williamson Construction,

             Cause No:        2012-CI-14254 45th Judicial District Court of Bexar County
             Style of Case:   Edgewood Independent School District (Roosevelt), vs
                              Koontz/McCombs Construction, LTD.

             Cause No:        2014CI15241 73rd Judicial District Court of Bexar County
             Style of Case:   Harlandale Independent School District v. Trane America LLC,
                              American Standard, Inc, dba The Trane Company

             Cause No:        C-1269-16-B District Court 93rd Judicial District Hidalgo County,
                              Texas
             Style of Case:   VCC, LLC, Plaintiff vs. Pharr – Can Juan – Alamo ISD,
                              Defendant

             Cause No:        2015CCV-6070-3 – County Civil Court Law Number (3) Nueces
                              County, Texas229th
             Style of Case:   Bishop Consolidated ISD v. Barcom Commercial and Barcom
                              Construction, Inc.



Krismer                           List of Cases                                   Page 3
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 19 of 25



             Cause No:        12-CV-0041-S Circuit Court of Amite County, Mississippi
             Style of Case:   Green Tree Servicing, LLC Successor by merger to Walter
                              Mortgage Company, LLC Plaintiff v. Roshonda Howard
                              Addision and Harry Howard Defendants

             Cause No:        2015-DCV-4131-A In Arbitration Before J. Scott McLain
                              Pursuant to Reference of 28th District Court Nueces County,
                              Texas
             Style of Case:   Patrick Nye and Julie Nye, V. Bodine-Scott Air Conditioning &
                              Plumbing Company, A.C. Distribution, Inc., C.A. Finishing
                              Touches Construction, LLC and Green Element, L.L.C.

             Cause No:        2014- DCV-61385-4 County Court at Law #4 Nueces County,
                              Texas
             Style of Case:   Daniel Cook and Camille Cook vs. McNatt, Inc. Air Conditioning
                              and Heating, South Texas Insulators, LLC, and R.D.H.S., Inc.

             Cause No:        D14-23145-CV District Court of Navarro County, Texas 13th
                              Judicial District
             Style of Case:   Corsicana Intendent School District v. Charter Builders, et al.

             Cause No:        2015DCV-3732-H District Court 347th Judicial District Nueces
                              County, Texas
             Style of Case:   TLC Construction, LLC v. Javier Deleon, D/B/S Five Star
                              Roofing Company

             Cause No:        American Arbitration Association 01-16-0002-8922
             Style of Case:   City of Edinburg (RE: Dustin Sekula Memorial Liabrary) vs.
                              Descon Construction, L.P. et all

             Cause No:        Private Arbitration before W. Jerry Hoover, Esq.
             Style of Case:   MJ Development Corporation and XCELL Orthopedics Institute
                              of Sport Performance and Rehabilitation and RGV Advantech
                              Construction, Inc., Excelsior Air Conditioning & Refrigeration,
                              LLC, Alvaro Torres D/B/A Torres Electric, and Constantino

             Cause No:        C-6817-14-A-3 District Court of Hidalgo County, Texas – 92nd
                              Judicial District AAA Case No. 01-16-0002-8920
             Style of Case:   City of Edinburg (City Hall), Plaintiff Vs. Enriquez
                              Enterprises, Inc and TAG International LLP, et al; Defendants

             Cause No:        DC-15-501 District Court of Starr County, Texas – 381st
                              Judicial District
             Style of Case:   Rio Grande City Consolidated Independent School District;
                              Plaintiff Vs. Leyendecker Construction, Inc.; Defendant




Krismer                           List of Cases                                    Page 4
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 20 of 25




             Cause No:        2016DCV-3859-B District Court of Nueces County, Texas –
                              117th Judicial District
             Style of Case:   Calallen Independent School District; Plaintiff Vs. Marshall
                              Company, LTD, et al; Defendant

             Cause No:        DC-16-59 District Court of Starr County, Texas – 381st
                              Judicial District
             Style of Case:   Rio Grande City Consolidated Independent School District;
                              Plaintiff Vs. Skanska USA Building, Inc., and RGV Alliance
                              Construction, LLC.; Defendant

             Cause No:        C-4081-15-F - District Court of Hidalgo County, Texas – 332nd
                              Judicial District
             Style of Case:   PHARR-San Juan-Alamo Independent School District SGT.
                              Trevino Elementary School Vs. JDS Construction; Defendant

             Cause No:        C-5730-16-F - District Court of Hidalgo County, Texas – 332nd
                              Judicial District
             Style of Case:   Hidalgo County Vs. Descon Construction, L.P.




Krismer                           List of Cases                                Page 5
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 21 of 25




                                    ALONZO GARZA
   SUMMARY OF QUALIFICATIONS

      •   Aggressive result-oriented Project & Construction Manager with 20-years extensive
          experience in all phases of architecture, building design, and roofing construction
          services.

      •   Extensive technical knowledge and experience of commercial and residential roof system
          design, installation, and detailing.

      •   Extensive technical knowledge of construction techniques, building code studies, TDLR /
          ADA requirements, coordination of extensive plumbing, mechanical, refrigeration, and
          electrical systems, and construction detailing.

      •   Reputation for ability, integrity, and exceptional customer service.

      •   Proven leadership ability as a Building Official and Project & Construction Manager,
          responsible for the coordination of production staff, consultants, and construction
          observation, inspections, and administration duties.

      •   Excellent communication skills with demonstrated ability to build and maintain effective
          professional relationships.

      •   Bilingual – Fluent in English and Spanish

      •   Involved in the construction industry, for over 30 years, as Building Official and Plans
          Examiner for the City of Corpus Christi, Texas, Project Manager for two architectural
          firms in Corpus Christi, Texas, and as a foreman and project manager for two large
          roofing & construction firms in Corpus Christi and Lubbock, TX.

   PROFESSIONAL EXPERIENCE

   Project & Construction Manager / Roof Construction Inspections and Surveys
   Baldwin Roofing Company, Inc., January 2014 – Present

      •   Responsible for the supervision of management of team members and sub-contractors
          for the successful and timely installation of commercial, industrial and residential roof
          systems.
      •   Responsible for compliance of projects, and the training of staff member, of safety
          standards and OSHA regulations.
      •   Responsible for the coordination with General Contractors and Owners of commercial
          and residential projects.
      •   Responsible for estimating & bidding, and maintaining construction budget for each
          project awarded.
      •   Perform third party roof inspections and roof surveys on Commercial and Residential
          structures and created written reports documenting construction deficiencies, weather
          related damages, and conclusions.


                            5338 Cain Drive, Corpus Christi, Texas 78411
                              Phone: 361.563.1868 Fax: 361.888.8087
                                   Email: garzaalonzo@aol.com
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 22 of 25




   Project & Construction Manager
   Progressive Roof Services, Inc., Lubbock, Texas, April 2008 - 2013

       •   Responsible for the supervision of management of team members and sub-contractors
           for the successful and timely installation of commercial, industrial and residential roof
           systems.
       •   Responsible for compliance of projects, and the training of staff member, of safety
           standards and OSHA regulations.
       •   Responsible for the coordination with General Contractors and Owners of commercial
           and residential projects.
       •   Responsible for estimating & bidding, and maintaining construction budget for each
           project awarded.

   Building Official
   City of Corpus Christi, Texas, February 2005 – April 2008

       •   Designated by the City Manager to administer, and enforce the Technical Construction
           Codes for the City of Corpus Christi.
       •   Responsible for the supervision of management of staff within the building department of
           Development Services including executive assistants, permit clerks, plans examiners,
           building inspectors, plumbing/mechanical inspectors, back flow inspectors, and electrical
           inspectors.
       •   Responsible for issuing a Certificate of Occupancy, for the building or structure, upon
           compliance of the Technical Construction Codes and State requirements.
       •   Responsible for the denial of building permits and rejection of construction not in
           compliance with the Technical Construction Codes and State requirements.
       •   Designated as the Flood Plain Manager for the city and responsible for administration of
           the City of Corpus Christi Flood Hazard Prevention Code.
       •   Responsible for the documenting and maintaining permit and inspection records for the
           City of Corpus Christi.
       •   Liaison for Development Services Department on the Committee of Person with
           Disabilities.

   Plans Examiner Coordinator & Chief Building Inspector
   City of Corpus Christi, Texas, November 2003 – February 2005

       •   Designated by the Building Official to review, administer, and enforce the Technical
           Construction Codes.
       •   Responsible for the supervision of (4) four plans examiners and overseeing the review
           and issuance of building permits being applied for by applicants.
       •   Responsible for the supervision of (4) four building inspectors and overseeing the
           inspection of buildings for compliance with the Technical Construction Codes.
       •   Responsible for the documenting and maintaining plan review comments and inspection
           records for the City of Corpus Christi

   Plans Examiner II
   City of Corpus Christi, Texas, February 2003 – November 2003

       •   Involved in the Building Permit Process for Residential and Commercial Construction
           throughout the City of Corpus Christi.
                            5338 Cain Drive, Corpus Christi, Texas 78411
                              Phone: 361.563.1868 Fax: 361.888.8087
                                   Email: garzaalonzo@aol.com
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 23 of 25




      •   Responsible for reviewing, residential and commercial construction, plans for compliance
          with the building codes.
      •   Responsible for issuing Building Permits for residential and commercial construction
          throughout the City of Corpus Christi.

   Project Manager
   Chuck Anastos Associates, Inc., December 1999 – February 2003

      •   Involved in the design and production of all projects.
      •   Responsible for building code and TDLR/ADA compliance of all projects.
      •   Involved in the coordination of Mechanical, Electrical, Plumbing, Refrigeration, and
          Structural systems, for all projects.
      •   Involved in the construction administration of all projects.

   Job Captain
   Pender Architects, Inc., January 1996 – December 1999

      •   Involved in the design and production of many HEB projects ranging from small
          remodels, FDA upgrades and new construction projects.
      •   Involved in the coordination of Mechanical, Electrical, Plumbing, Refrigeration, and
          Structural systems, for all projects.
      •   Involved in the construction administration of all projects.

   Project Manager
   Progressive Roof Services, Inc., July 1989 – December 1995

      •   Responsible for the successful and timely installation of commercial, industrial and
          residential roof systems.
      •   Responsible for the supervision and management of twelve employees.
      •   Responsible for the management of several roofing projects concurrently.

   Foreman
   Baldwin Roofing Company, Inc., June 1984 – July 1989

      •   Responsible for the successful and timely installation of commercial, industrial and
          residential roof systems.
      •   Responsible for the supervision and management of six-man crew.

   PROFESSIONAL ASSOCIATIONS

      •   Associate Member, America Institute of Architects.
      •   Associate Member, Texas Society of Architects.
      •   Member, RCI, Inc.

   EDUCATION

      •   Bachelor of Architecture, Texas Tech University, 1995
      •   Applied Science Degree in Architectural Technology, Del Mar College, 1989



                           5338 Cain Drive, Corpus Christi, Texas 78411
                             Phone: 361.563.1868 Fax: 361.888.8087
                                  Email: garzaalonzo@aol.com
Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 24 of 25




   References and additional professional and project experience summaries are available upon
   request.




                           5338 Cain Drive, Corpus Christi, Texas 78411
                             Phone: 361.563.1868 Fax: 361.888.8087
                                  Email: garzaalonzo@aol.com
    Case 2:18-cv-00341 Document 11-2 Filed on 03/01/19 in TXSD Page 25 of 25



List of Cases:          Alonzo Garza has testified (by deposition or trial testimony) in the
                        following cases within the last 4 years:

                 Cause No:            C-3146-12-F District Court of 332nd Judicial District Hidalgo
                                      County, Texas
                 Style of Case:       La Joya Independent School District RE: Saenz School vs.
                                      Descon Construction, L.P.

                 Cause No:            C-5730-16-F - District Court of Hidalgo County, Texas – 332nd
                                      Judicial District
                 Style of Case:       Hidalgo County Vs. Descon Construction, L.P.




Garza                                     List of Cases                                   Page 1
